United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1376
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Timothy Kemner,                        *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: September 28, 2011
                                Filed: October 3, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Timothy Kemner appeals the sentence the district court1 imposed after he
pleaded guilty to sexual exploitation of a minor, in violation of 18 U.S.C.
§ 2251(a), (e). On appeal, his counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging Kemner’s sentence.
We conclude, upon careful review, that the district court properly sentenced Kemner
and imposed a reasonable sentence. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (appellate court reviews sentencing decision for abuse of

      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
discretion, first ensuring that district court committed no significant procedural error,
and then considering substantive reasonableness of sentence); United States v. Peck,
496 F.3d 885, 891 (8th Cir. 2007) (appellate court applies presumption of
reasonableness to sentence that reflects proper application of Guidelines, but
presumption may be rebutted by reference to factors listed in 18 U.S.C. § 3553(a);
defendant must show that district court failed to consider relevant factor, gave
significant weight to improper or irrelevant factor, or considered only appropriate
factors but nevertheless committed clear error of judgment).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal. Accordingly we affirm the
judgment of the district court, and we grant counsel leave to withdraw, subject to
counsel informing Kemner about the procedures for seeking rehearing and petitioning
for a writ of certiorari.
                          ______________________________




                                          -2-